DETAILED ACTION

This action is in response to the application filed on 10/8/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-9, 12, 15, 18 and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Patent 9525351) in view of Ueno et al. (US 2013/0241516). 	Regarding claims 1 and 8, Li et al. discloses (see fig. 4) a switching converter circuit comprising: an inductive circuit element (L); a driver switching circuit (14/16) configured to provide energy to the inductive circuit element (operation and connection of 14/16 to L) to generate an output voltage of the switching converter circuit (Vout); a current sensing circuit (18/20) configured to generate a current sense signal representative of inductor current of the inductive circuit element (operation of 18/20), wherein an output of the current sensing circuit is coupled to a bias circuit node (connection to input node of 12). 	Li et al. does not disclose an output voltage having an alternating current (AC) signal component and a direct current (DC) signal component; and a dynamic bias circuit configured to apply a dynamic bias voltage to the bias circuit node, wherein the dynamic bias voltage includes an AC component that tracks the AC signal component of the output voltage. 	Ueno et al. discloses (see fig. 1-2) an output voltage (VX) having an alternating current (AC) signal component and a direct current (DC) signal component (See paragraph 0044); and a dynamic bias circuit (Ri/Ci/Cac/R1/R2) configured to apply a dynamic bias voltage (VRIPO) to a bias circuit node (connection of VRIPO to node of 11), wherein the dynamic bias voltage includes an AC component that tracks an AC signal component of an output voltage (VRIPO includes superimposed AC components from the output VX, which contains DC and AC signal components. See paragraph 0044). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Li et al. to include the features of Ueno et al. because it provides for an output (load) transient control means, thus increasing operational efficiencies. 	Regarding claims 2, 9, and 18 Li et al. does not disclose that the dynamic bias circuit is configured to separate the DC signal component of the output voltage from the AC signal component of the output voltage and add a DC bias component to the AC signal component to generate the dynamic bias voltage. 	Ueno et al. discloses (see fig. 1-2) the dynamic bias circuit (Ri/Ci/Cac/R1/R2) is configured to separate the DC signal component of the output voltage (operation of Cac remove dc component from VX) from the AC signal component of the output voltage and add a DC bias component to the AC signal component to generate the dynamic bias voltage (operation of RF1/RF2 adding dc component from Vout to AC component from VX). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Li et al. to include the features of Ueno et al. because it provides for an output (load) transient control means, thus increasing operational efficiencies. 	Regarding claims 5, 12, and 20, Li et al. discloses (see fig. 4) a current sensing circuit element included in the current sensing circuit (elements within 18/20) and configured to generate a sensed voltage representative of the inductor current (operation of 18/20, see column 5 lines 17-26); a low pass filter circuit (R/C1) configured to filter the sensed voltage (operation of R/C1); and a high pass filter circuit (R1/C) operatively coupled to the low pass filter circuit (connection to R/C1) and a switching circuit node (node between 14/16) operatively coupled to the inductive circuit element (connection of L to node between 14/16). 	Regarding claim 15, Li et al. discloses (see fig. 4) a voltage converter circuit including: a charge pump circuit (14/16) including multiple switching transistors connected in series (series connection of 14 and 16); an inductive circuit element (L) coupled to a first switching circuit node between a first low side switching transistor and a second high side switching transistor of the multiple switching transistors (L is connected to the node between 14 and 16); a driver circuit (12) configured to control activation of the multiple switching transistors (12 controls the on/off operation of 14 and 16) to generate an output voltage at an output terminal of the voltage converter circuit (Vout), a current sensing circuit (R) configured to generate a current sense signal representative of inductor current of the inductive circuit element (voltage drop across R is representative of the inductor current of L), wherein the current sensing circuit is coupled to a bias circuit node (connection to input node of 12). 	 	Li et al. does not disclose an output voltage having an alternating current (AC) signal component and a direct current (DC) signal component; and a dynamic bias circuit configured to apply a dynamic bias voltage to the bias circuit node, wherein the dynamic bias voltage includes an AC component that tracks the AC signal component of the output voltage. 	Ueno et al. disclose an output voltage (VX) having an alternating current (AC) signal component and a direct current (DC) signal component (See paragraph 0044); and a dynamic bias circuit (Ri/Ci/Cac/R1/R2) configured to apply a dynamic bias voltage (VRIPO) to a bias circuit node (connection of VRIPO to node of 11), wherein the dynamic bias voltage includes an AC component that tracks an AC signal component of an output voltage (VRIPO includes superimposed AC components from the output VX, which contains DC and AC signal components. See paragraph 0044). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Li et al. to include the features of Ueno et al. because it provides for an output (load) transient control means, thus increasing operational efficiencies.
Claims 4, 6, 11, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Patent 9525351) in view of Ueno et al. (US 2013/0241516) and Bostrom (US Patent 10090813). 	Regarding claims 4, 11, and 19, Li et al. does not disclose a clamping circuit configured to limit the amplitude of the dynamic bias circuit. 	Bostrom discloses (see fig. 2) a clamping circuit (116) configured to limit an amplitude of a dynamic bias circuit (operation of 116 limiting inverting input of 102). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Li et al. to include the features of Bostrom because it provides for a transient control means, thus increasing operational efficiencies. 	Regarding claims 6 and 13 Li et al. discloses (see fig. 4) a current sensing circuit element included in the current sensing circuit (elements within 18/20) and configured to generate a sensed voltage representative of the inductor current (operation of 18/20, see column 5 lines 17-26); a low pass filter circuit (R/C1) configured to filter the sensed voltage (operation of R/C1). 	Li et al. does not disclose a voltage regulating circuit loop configured to monitor the output voltage and generate a duty cycle signal to activate switching circuit elements of the driver switching circuit to provide a regulated output voltage; and a high pass filter circuit configured to apply a high pass filtered duty cycle signal to the current sensing element. 	Bostrom discloses (see fig. 2) a voltage regulating circuit loop (110/102/104) configured to monitor an output voltage (operation of 110/102) and generate a duty cycle signal to activate switching circuit elements of a driver switching circuit to provide a regulated output voltage (operation of 104 controlling 106, which is based on 102 output. The output from 106 is filtered by 108 to produce the regulated output voltage).  	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Li et al. to include the features of Bostrom because it provides for a transient control means, thus increasing operational efficiencies. 	Li et al. (fig. 9 embodiment) discloses (see fig. 9) a high pass filter circuit (R3/C2) configured to apply a high pass filtered duty cycle signal to a current sensing element (operation of R3/C2 provided filtered PWM out signal to SNS+/SNS-). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Li et al. to include the features of Li et al. (fig. 9 embodiment) because it provides for a transient control means, thus increasing operational efficiencies.
Claims 7, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Patent 9525351) in view of Ueno et al. (US 2013/0241516) and Zhang (US Patent 8823352). 	Regarding claims 7, 14, 16-17, Li et al. discloses a low pass filter circuit (R/C1); a high pass filter circuit (R1/C) operatively coupled to the low pass filter circuit (connection to R/C1) and a switching circuit node (node between 14/16) operatively coupled to the inductive circuit element (L connection between 14/16). 	Li does not disclose that the current sensing circuit includes a sample and hold circuit configured to generate a sampled current sense signal of current in a switching circuit element of the driver switching circuit, and the low pass filter circuit is configured to filter the sampled current sense signal. 	Zhang discloses (see fig. 5) that a current sensing circuit includes a sample and hold circuit (76/68) configured to generate a sampled current sense signal of current in a switching circuit element of a driver switching circuit (output from 76/68), and a low pass filter circuit (70) is configured to filter the sampled current sense signal (filtering operation of 70). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Li et al. to include the features of Zhang because it provides for a current transient control means, thus increasing operational efficiencies.
Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Pagano (US Patent 8129953) discloses a power management unit for a wireless device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838